1

2

3                                        UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                         ***

6
      STEPHANIE GORDON,
7
                            Plaintiff,
8                                                             2:19-cv-01045-APG-VCF
      vs.                                                     ORDER
9     CITY OF HENDERSON, HENDERSON
      POLICE DEPARTMENT,                                      [ECF No. 5]
10
                             Defendant.
11

12
            Before the Court is Plaintiff Stephanie Gordon’s Motion to Extend Time to Amend. (ECF No. 5).
13
     On July 2, 2019, the Court granted Plaintiff Stephanie Gordon’s Application to Proceed in forma pauperis.
14
     (ECF Nos. 1, 3). The Court dismissed Plaintiff’s Complaint without prejudice. (ECF No. 3). The Court
15
     found that each of Plaintiff’s counts failed to state a claim. (Id. at 3-5). The Court gave Plaintiff until July
16
     26, 2019 to file an amended complaint. (Id. at 5). Plaintiff did not file an amended complaint or an
17
     objection to the Court’s Order. For the reasons discussed in the Court’s July 2, 2019 Order (ECF No. 3),
18
     this Court recommended that Plaintiff’s Complaint be dismissed without prejudice and the case should be
19
     closed. (ECF No. 4). On August 1, 2019, the Plaintiff filed the instant motion, seeking a 30-day extension
20
     of time to file her amended complaint. (ECF No. 5).
21
     //
22
     //
23

24

25
1           This is the first extension of time requested by Plaintiff in the above-captioned matter. Plaintiff

2    states that she requests an extension because she was in jail for 96 hours in July and had her personal

3    property impounded.

4           ACCORDINGLY,

5           IT IS ORDERED that Plaintiff Stephanie Gordon’s Motion to Extend Time to Amend (ECF No.

6    5) is GRANTED. Plaintiff shall have until Thursday, September 12, 2019 to file her amended complaint.

7           IT IS FURTHER ORDERED that this Court’s Report and Recommendation (ECF No. 4) is

8    WITHDRAWN.

9           DATED this 13th day of August 2019.
                                                                 _________________________
10                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
